DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendment of claim 1 is acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (WO 2017/136507) with evidentiary reference Corning (A look Behind Corning® Gorilla® Glass corning.com/gorillaglass) accessed 9/8/2022.
	Regarding claims 1 and 2, Zhou discloses a foldable cover comprising a glass layer (1) having at least two non-bending first regions (4) and a bending region (5) connecting the adjacent bending regions (0012 and Fig. 1). Wherein a surface of a side of the bending region is provided with a groove which is gradually reduced in thickness from the two non-bending regions towards a center of the bending region to form an arch bridge structure (Fig. 1).

    PNG
    media_image1.png
    394
    614
    media_image1.png
    Greyscale

	Zhou teaches the first thickness (T1) of the non-bending portions ranging from preferably 50 to 400 µm (0014), overlapping the claimed thickness of equal to 60 microns. Zhou teaches the second thickness (T2) of the bending portion of the glass ranging from preferably 10 to 300 µm (0014), given the thickness of the non-bending portion ranging from 50 µm to 400 µm (0014), a depth of the groove would range from 40 to 100 µm, overlapping the thickness of equal to 40 microns. Moreover, the depth of the groove will be between 1/4 to 4/5 the thickness of the non-bending portion, thus teaching a range overlapping the claimed depth of the groove being 2/3 the thickness of each of the at least two non-bending regions.
	Zhou further discloses the glass cover undergoing an etching treatment including treatment with an aqueous solution of potassium fluoride or potassium bifluoride, laser etching or a combination of the etching processes (0040). Zhou does not expressly teach the surface doped with a doping material which contains potassium hydroxide (KOH). However, Zhou teaches that suitable glass for the glass layer include chemically strengthened glass such as CorningTM GorillaTM glass (0013). As evidenced by Corning, gorilla glass is chemically strengthened via an ion-exchange process (How is Gorilla Glass Made?). This process, exchanges sodium ions in the glass with potassium ions from the salt bath (Ion-Exchange Process). Thus, Zhou teaches a doped and laser treated glass.
	Corning does not teach that the doping material contains potassium hydroxide, however the recitation of the doping material is related to the process of doping. The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. Here, the structure imparted by the doping material containing potassium hydroxide is the substitution of sodium ions of the original glass material with potassium ions (see specification paragraph 0024). Given Zhou as evidenced by Corning teaches a glass having the structure imparted by the doping process and material i.e., substitution of sodium ions with potassium, the structural limitations of the claim are met by the prior art.
	Regarding claim 3, Zhou does not disclose suitable laser treatment parameters (i.e., wavelength or temperature) however, as Zhou teaches laser treatment and it is unclear as to if the wavelength and temperature achieve a structural difference over any laser treatment, the claimed limitations are met by the laser-etching disclosed in Zhou. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
	Regarding claim 7, Zhou does not expressly disclose a width of the groove. However, Zhou teaches a depth of the groove which ranges from 40 to 100 µm, overlapping the claimed depth equal to 40 microns. Zhou further teaches a groove having the same structure of an arch bridge structure in which from a center of the bending region towards the two non-bending regions, the thickness is tapered. Thus, in the formation of the groove of Zhou, there is necessarily a width overlapping the claimed width of the groove as there is an overlapping depth and the structure is the same.
	Alternatively, Zhou teaches a first thickness at a first location and a second thickness at a second location wherein the second thickness is less than the first thickness. Zhou teaches adjusting the locations of the first and second thicknesses relative to one another (0014-0015), thus teaching adjustment of the width as the location of the second thickness from the first thicknesses is a width of the groove. As there is no evidence indicating that the width is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges (i.e., width of the groove) by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
	Regarding claim 8, Zhou discloses the display cover used in an electronic device (0006) including being disposed on a flexible display panel (0042).
	Zhou does not expressly disclose which surface of the cover plate the flexible display panel is attached. However, Zhou teaches that the display can be a touch screen display (0042). Zhou further teaches that the cover assembly may include one or more functional layers, including a touch sensing layer, which may be disposed on both sides of the glass and/or polymer layer (0032). 
	Given a touch screen display includes a touch sensing layer, and Zhou teaches that a touch sensing layer may be disposed on either side of the glass and/or polymer layer, a person of ordinary skill in the art would have found it “obvious to try” to disposing the groove on a surface of a side of the cover plate adjacent to the display layer, as the teaching represents a finite number of identified, predictable combinations. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou as applied to claim 8 above and further in view of Lee et al. (US 2016/0048171).
	Regarding claim 9, Zhou discloses the limitations of claim 8 as discussed above. Zhou does not disclose the flexible display panel further including a middle frame (viewed as a support structure in light of the specification see 0014 and 0032) disposed on a side of the flexible display panel away from the bendable cover plate.
	Lee, in the analogous field of foldable display devices, discloses a device comprising a window panel WP, touch screen panel TSP, display panel DSP, and protection film PRF provided on a back surface of the display panel (Fig. 16, 0131).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the flexible display of Zhou to include a protection film, as taught by Lee, to protect the back side of the display panel (0131).
	Regarding claim 10, while Zhou discloses a flexible display used in a variety of electronic devices (0041), Zhou does not expressly disclose the display panel being an OLED display panel.
	Lee discloses a foldable display in which the display panel is provided in the form of an OLED display panel (0062).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the flexible display of Zhou to be an OLED display panel, as taught by Lee, as this type of display is capable of displaying an image (0062).

Response to Arguments
Applicant’s arguments filed 07/26/2022 have been fully considered but they are not persuasive.

Applicant argues that Zhou does not teach a first thickness equal to 60 microns, a second thickness equal to 40 microns, and the first position of the glass layer (corresponding to the first thickness of the glass layer) comprises the doped and laser treated glass plate as the first position is coved by the masking layer and not subjected to the etching process.

	In regards to the claimed thickness values, Zhou teaches a first thickness (T1) of the non-bending portions ranging from preferably 50 to 400 µm (0014), this overlaps the claimed thickness of equal to 60 microns. Zhou teaches the second thickness (T2) of the bending portion of the glass ranging from preferably 10 to 300 µm (0014), given the thickness of the non-bending portion ranging from 50 µm to 400 µm (0014), a depth of the groove can be calculated and would range from 40 to 100 µm, overlapping the claimed thickness of equal to 40 microns. Given the above values, the depth of the groove will be between 1/4 to 4/5 the thickness of the non-bending portion, thus teaching a range overlapping the claimed depth of the groove being 2/3 the thickness of each of the at least two non-bending regions. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05. Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. It is noted that at a minimum, data points outside the claimed range, within the claimed range, and at or proximate the claimed endpoints of the claimed range are suggested to show the criticality of a range. 	With respect to the argument that Zhou does not teach doped and laser treated glass plate at the first thickness, it is noted that the features upon which applicant relies (i.e., the first position being doped and etched) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Here, the claims only require some part of the glass cover plate to be a doped and laser treated glass. The claims do not require this process to be present on the entire surface of the glass and does not limit the location of the treatment. Zhou teaches the glass undergoing a combination of the laser etching and doping processes (0040), thus teaching a doped and laser treated glass plate. Zhou further teaches the glass plate includes the non-bendable potions and the bending region (Fig. 1), hence, the non-bending regions and bending regions comprise the doped and laser treated glass plate. Said another way, as the glass plate is made from the non-bending regions and bending regions and the glass plate undergoes the doping and laser treatment, the non-bending regions and bending region necessary comprise the doped and laser treated glass plate.

Applicant further argues that none of Zhou or Lee teach the doping material of the doped and laser treated glass plate contains potassium hydroxide.
	As discussed in the rejection above, Zhou does not expressly teach the surface doped with a doping material which contains potassium hydroxide (KOH). However, Zhou teaches that suitable glass for the glass layer include chemically strengthened glass such as CorningTM GorillaTM glass (0013). As evidenced by Corning, gorilla glass is chemically strengthened via an ion-exchange process (How is Gorilla Glass Made?). This process, exchanges sodium ions in the glass with potassium ions from the salt bath (Ion-Exchange Process). Corning does not teach that the doping material contains potassium hydroxide, however the recitation of the doping material is related to the process of doping. The structure imparted by the doping process with potassium hydroxide is the substitution of sodium ions of the original glass material with potassium ions (see specification paragraph 0024). Given Zhou as evidenced by Corning teaches a glass having the structure imparted by the doping process and material i.e., substitution of sodium ions with potassium, the structural limitations of the claim are met by the prior art. It must be emphasized that it is the patentability of the product that is in issue and not the patentability of the process steps employed to prepare the product. See MPEP section 2113.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781